Citation Nr: 0033524	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-18 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right kidney disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of rib fractures.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

4.  Entitlement to an increased evaluation for residuals of 
fracture of the right wrist with loose bodies at the region 
of the triangular fibrocartilage, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant's spouse


ATTORNEY FOR THE BOARD

Nancy Rippel


INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.  

This matter arose from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which found that new and material evidence to 
reopen the veteran's claims for service connection for a 
right kidney disorder, residuals of rib fractures, and a low 
back disorder characterized as lumbago had not been 
submitted.  The RO also granted an increased evaluation for 
the veteran's right wrist disability, finding that it had 
increased in severity and now warranted a 10 percent 
evaluation.  The veteran disagreed with those decisions and 
filed a timely appeal.  The case has been referred to the 
Board of Veterans' Appeals (Board) for resolution.  

The issues of entitlement to an increased rating for the 
veteran's right wrist disability as well as service 
connection for a low back disorder will be addressed in the 
Remand portion of the decision.



FINDINGS OF FACT

1.  An unappealed July 1947 RO decision confirmed and 
continued a May 1947 denial of service connection for a back 
condition characterized as lumbago, and denied service 
connection for spina bifida occulta.

2.  The evidence associated with the claims file subsequent 
to the July 1947 rating decision includes a diagnosis of low 
back pain, spinal degenerative joint disease and degenerative 
disc disease and an opinion that these are more likely than 
not related to an injury in service.  This evidence tends to 
establish a material fact which was not already of record at 
the time of the RO's July 1947 rating decision.

3.  An unappealed May 1947 RO decision denied service 
connection for residuals of injury to the right kidney and 
rib fracture.  

4.  The evidence associated with the claims file subsequent 
to the May 1947 rating decision does not demonstrate that 
residuals of injury to the right kidney and rib fracture were 
incurred in or aggravated by service, or otherwise establish 
any material fact which was not already of record at the time 
of the RO's May 1947 rating decision.  


CONCLUSIONS OF LAW

1.  An unappealed July 1947 RO decision which continued the 
denial of service connection for a back condition 
characterized as lumbago and denied service connection for 
spina bifida occulta is final.  Veterans Regulation No. 2(a), 
pt. II, par. III; VA Regulation 1008, effective January 25, 
1936 to December 31, 1957 (now 38 U.S.C.A. § 7105); 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2000).

2.  The evidence received since the July 1947 rating decision 
is new and material; thus, the claim for service connection 
for a low back disorder is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. §§ 3.156(a), 20.1105 (2000).

3.  An unappealed May 1947 RO decision which denied the 
veteran's claims of service connection for residuals of 
injury to the right kidney and rib fracture is final. 
Veterans Regulation No. 2(a), pt. II, par. III; VA Regulation 
1008, effective January 25, 1936 to December 31, 1957 (now 38 
U.S.C.A. § 7105); 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2000).

4.  The evidence received since the May 1947 rating decision 
is not new and material; thus, the claims for service 
connection for residuals of injury to the right kidney and 
rib fracture are not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. §§ 3.156(a), 20.1105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he suffers from back, rib and 
kidney problems that are directly related to his World War II 
service.  He reports that he was injured when an ammunition 
box fell on him while he was working on the docks in Hawaii 
in service.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (2000).  Where a veteran served continuously for 
ninety days or more during a period of war or after December 
31, 1946, and certain diseases, including arthritis, become 
manifest to a degree of ten percent within one year of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309 (2000).  If a condition noted 
during service is not shown to have been chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  See 38 C.F.R. § 
3.303(b) (2000).

The veteran's claims for service connection for a back 
disorder characterized as lumbago, residuals of injury to the 
right kidney and ribs were denied in a May 1947 RO rating 
decision.  That decision is final, as it was the last 
disposition in which the claims were finally disallowed on 
any basis.  Similarly, the denial of service connection for a 
back condition described as lumbago was confirmed and 
continued by the RO in July 1947, and in that rating 
decision, the RO denied service connection for spina bifida 
occulta.  Information in the claims file indicates that the 
RO determined that the July 1947 notice was inadequate as to 
the denial of service connection for spina bifida occulta in 
that the condition was not specifically noted in the notice.  
However, in a November 1999 letter, the RO gave the veteran 
another opportunity to appeal the denial of service 
connection for this condition.  No notice of disagreement was 
forthcoming, however, and at a recent hearing before the 
undersigned, it was indicated that the veteran does not have 
spina bifida occulta and essentially that service connection 
was not being sought for such.  The Board finds that the July 
1947 decision was the last in which the claim for a back 
disability was denied on any basis.  The relevant evidence at 
the time of both decisions consisted of the veteran's service 
medical records, VA medical examination reports, and the 
veteran's statements.  Consequently, the evidence that must 
be considered in determining whether the claims may be 
reopened based on new and material evidence is that added to 
the record since the 1947 decisions.  See Veterans Regulation 
No. 2(a), pt. II, par. III; VA Regulation 1008, effective 
January 25, 1936 to December 31, 1957 (now 38 U.S.C.A. § 
7105); 38 U.S.C.A. § 5108; C.F.R. §§ 3.104(a), 3.156, 20.302, 
20.1103 (2000).

I. Back disorder

When the RO denied the veteran's claim of entitlement to 
service connection for a back condition in the July 1947 
rating decision, it confirmed a previous finding that a back 
condition was not incurred in or aggravated by service, and 
it found that the condition present, spina bifida occulta, 
was a congenital deformity which preexisted service and for 
which service connection could not be granted.  As noted 
above, the veteran has been given notice of the relevant 
decisions in this case and did not appeal those decisions 
within one year of the dates of the notices.  

The July 1947 RO decision is final and is not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 
5108; C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2000).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. §§ 5108, 7104; 38 
C.F.R. §§ 3.102, 3.156, 20.1105.  

Evidence submitted since the July 1947 denial includes an 
October 1999 VA examination report and a December 1999 
opinion from a VA examiner.  The  examiner indicated that the 
veteran reported a history of back pain since injury in 
service.  He made an assessment of low back pain, spinal 
degenerative joint disease and degenerative disc disease, 
more likely than not related to his 1943 injury.  Also 
included was as statement from a private doctor dated in 1999 
indicating that the veteran did not have spina bifida.  

Until recently, the method of reviewing a final decision 
based on new and material evidence was potentially a three-
step process.  See Elkins v. West, 12 Vet. App. 209, 214-9 
(1999).  First, the Board had to determine whether the 
evidence submitted since the prior decision was new and 
material, which will be discussed below.  If "the Board 
finds that no such evidence has been offered, that is where 
the analysis must end."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  Second, if new and material evidence had been 
presented, the claim was reopened and must be considered 
based upon all the evidence of record, to determine whether 
it was well grounded.  See Robinette v. Brown, 8 Vet. App. 
69, 75-76 (1995).  Third, if the claim was well grounded, the 
VA must comply with the duty to assist in the development of 
the claim under 38 U.S.C. § 5107(a), and then readjudicate 
the claim on the merits on the basis of all evidence of 
record.  See Winters v. West, 12 Vet. App. 203, 206 (1999) 
(en banc) (discussing the three-step analysis set forth in 
Elkins), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second and third steps became applicable only when each 
preceding step was satisfied.  See Vargas-Gonzalez v. West, 
12 Vet. App. 321, 325 (1999).

Recent legislation has significantly impacted the "new and 
material" analysis, as well as claims for service connection 
in general, in that a "well-grounded" claim is no longer 
required.  The Board notes that on November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126), which removed the 
requirement that a veteran submit a well-grounded claim.  The 
new law affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999, to November 9, 
2000).

Nonetheless, the question of whether evidence is "new and 
material" is still analyzed under 38 C.F.R. § 3.156(a), and 
requires a three-step analysis.  The first step requires 
determining whether the newly presented evidence "bears 
directly and substantially upon the specific matter under 
consideration," i.e., whether it is probative of the issue 
at hand.  Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence 
is probative when it "tend[s] to prove, or actually prov[es] 
an issue."  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
citing Black's Law Dictionary 1203 (6th ed. 1990).  Second, 
the evidence must be shown to be actually "new," that is, 
not of record when the last final decision denying the claim 
was made.  See Struck v. Brown, 9 Vet. App. 145, 151 (1996).  
The third and final question is whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  
This need not mean that the evidence warrants a revision of 
the prior determination, but is intended to ensure the Board 
has all potentially relevant evidence before it.  See Hodge, 
155 F.3d at 1363, citing "Adjudication; Pensions, 
Compensation, Dependency: New and Material Evidence; Standard 
Definition," 55 Fed. Reg. 19088, 19089 (1990).  New evidence 
will be presumed credible at this point solely for the 
purpose of determining whether a claim should be reopened.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If all 
three tests are satisfied, the claim must be reopened.

The Board finds the VA medical opinion to be new and 
material, as it bears directly and substantially upon the 
specific matter under consideration.  The opinion is offered 
to establish that the veteran currently has a back disorder 
related to service, and the case was denied in 1947 because 
no evidence showed a back disorder related to service.  The 
opinion tends to prove that a back disorder was incurred in 
service.  The opinion is new and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Thus, the test for new and material evidence set 
forth in 38 C.F.R. § 3.156 has been met, and the claim must 
be reopened.  

In sum, the evidence added since the July 1947 final decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim for a low back 
disorder.  38 C.F.R. § 3.156(a).  The medical opinion relates 
to facts material to the July 1947 denial, namely whether the 
veteran has a back disorder and whether that disorder is 
related to service.  Thus, the Board finds, as set forth 
above, that new and material evidence has been submitted.  
The case is now reopened.  However, the Board also finds that 
additional development by the RO is warranted prior to 
adjudication of this appeal on the merits by the Board.

II.  Rib Fracture and Kidney Disorder

Additional records submitted since the May 1947 rating 
decision denied service connection for these claimed 
conditions include private and VA records.  These records 
fail to demonstrate a disability of the ribs or even mention 
findings with regard to the ribs.  Private treatment records 
from 1980 to 1990 are of record.  In 1988, the veteran was 
evaluated at the Mayo clinic.  Records associated with that 
clinic from St. Anthony Medical Center show a kidney 
evaluation (IVP) performed at that time was negative.  The 
impression was negative kidney.  

In September 1999, the veteran reported for a VA examination 
for his service-connected wrist.  At that examination, he 
reported that he had also been experiencing residuals of 
injury in 1943, including contusion of the kidney, back 
injury and rib fracture.  The examiner included history of 
contusion to the back and rib fracture in the diagnosis.

The Board notes that none of the evidence submitted since the 
May 1947 decision is new and material as it relates to the 
issues of service connection for residuals of rib fracture 
and kidney contusion.  The Board finds the private medical 
records showing negative kidney to be new, since it was of 
record at the time of the 1947 denial.  While the private 
medical records are new in the literal sense, as they were 
not of record at the time of the 1947 decision, they are not 
material as they simply do not show any findings which would 
tend to prove the issue in this case.  See 38 C.F.R. § 3.156.  
The VA examination report is new, yet it only relates the 
veteran's reported history and does not have findings related 
to either the kidney or ribs.  This evidence is simply not 
probative of the issue of service connection for rib fracture 
and kidney contusion.  The Board notes that the evidence may 
be offered to demonstrate residuals of the condition, as 
noted by the veteran's wife in her testimony.  However, no 
medical opinion is contained in the evidence, and the 
evidence as it stands is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
As noted, the RO denied the claims in May 1947 because there 
was no evidence of the conditions found on last examination 
or otherwise.  None of the "new" evidence suggests a basis 
to change the original denial.  Thus, the evidence and the 
lay statements are not sufficient to satisfy the requirement 
that evidence be both new and material to reopen the 
previously denied claims for residuals of rib fracture or 
kidney contusion.

In sum, the evidence added since the May 1947 final decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claims.  38 C.F.R. 
§ 3.156(a).  Having reviewed the entirety of the evidence 
submitted in conjunction with the attempt to reopen the 
claims for service connection for residuals of rib fracture 
and a right kidney condition, the Board finds, as set forth 
above, that new and material evidence has not been submitted.  
The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to reopen his claims for 
service connection for these disabilities.  See Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  Such evidence may be 
submitted to the RO at any time.



ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for residuals of 
rib fractures is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a right kidney 
disorder is denied.

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a low back 
disorder.  To this extent only, the appeal is granted.


REMAND

I.  Low Back Disorder

As the Board finds that new evidence has been submitted with 
respect to the veteran's claim of service connection for a 
back disorder, additional development is needed prior to 
Board review.  However, the RO has thus not yet reviewed the 
case on the merits.  

Moreover, as noted earlier in this decision, on November 9, 
2000, the President signed the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (the 
"Act"), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  Changes potentially relevant 
to the veteran's appeal include the establishment of specific 
procedures for advising the claimant and his representative 
of information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, sec. 3(a) (to be codified at 
38 U.S.C. § 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action which 
VA will take.  If the records sought are Federal department 
or agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.  

The Board has reviewed the veteran's claim in light of the 
new Act, and concludes that the development accomplished by 
the RO prior to the change in the law does, per se, not fully 
comply with the new requirements with regard to notice and an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  The RO 
adjudicated the veteran's claim on the basis of whether new 
and material evidence had been submitted, and concluded that 
such evidence had not been presented.  However, the Board has 
determined this date that new and material evidence 
sufficient to reopen the veteran's claim has been submitted 
and reopened the veteran's claim.  The Board finds that the 
veteran should be afforded the opportunity to have his 
reopened claim initially adjudicated by the RO on the merits, 
and that he be provided the opportunity to submit additional 
evidence and argument on this matter so as to avoid any 
prejudice to him.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).  

The Act also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Act, Pub. L. No. 106-475, sec. 3(a) (to be 
codified at 38 U.S.C. § 5103A(d)).  This obligation has not 
yet been satisfied.  Further, it does appear that there is a 
need to resolve conflicting medical opinions and for 
diagnosis clarification.  

In view of the VA's duty to assist as recently restated by 
Congress, the Board finds that consideration on the merits at 
this time prior to RO review and development could result in 
prejudice to the veteran.  As such, in light of the recent 
amendment, the Board believes that additional development 
would be helpful.  

II.  Evaluation of Right Wrist Fracture Residuals

The veteran seeks an increased evaluation for residuals of 
fracture of the right wrist with loose bodies at the region 
of the triangular fibrocartilage.  During a March 2000 
videoconference hearing before the undersigned Veterans Law 
Judge, the veteran's spouse testified that there were 
additional VA treatment records for the veteran's wrist, some 
dating to March 2000.  These records are not in the claims 
file.  The Board believes that additional medical evidence 
could be helpful in assessing the degree to which the 
veteran's wrist impairs his functioning.  The Board finds 
that VA treatment records should be secured prior to any 
further adjudicative action, as they are relevant to the 
evaluation process.  Further, the VA is deemed to have 
constructive knowledge of VA facility records and, in this 
case, has actual knowledge of the likely existence of these 
records.  As such, they are considered to be evidence which 
is of record at the time any decision is made and should be 
associated with the claims file.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992).  See also VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually in the record 
before the AOJ, may constitute clear and unmistakable 
error....").  Therefore, to ensure that VA has met its duty 
to assist the appellant in developing the facts pertinent to 
the claim, in light of both Bell and the newly stated 
criteria regarding the duty to assist noted earlier in this 
decision, remand is appropriate prior to Board review.  

Therefore, this case is REMANDED for the following action:

1.  The RO should obtain treatment 
records for the veteran's service-
connected wrist condition from the 
appropriate VAMC.

2.  The veteran should be provided with 
laws and regulations pertinent to service 
connection for a back disorder.  The 
veteran should be given an opportunity to 
provide argument and evidence to support 
his claim. 

3.  The RO should review the entire file 
and undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.  This 
development should include a request for 
opinion and examination of the veteran 
for his claimed back disorder. 

4.  The RO should then adjudicate the 
issue of entitlement to service 
connection for a back disorder on the 
merits, as well as the issue of 
entitlement to an increased evaluation 
for residuals of fracture of the right 
wrist with loose bodies at the region of 
the triangular fibrocartilage.  If any 
benefit sought remains denied, the 
veteran and his representative, if any, 
should then be furnished with a 
supplemental statement of the case and 
be afforded the applicable opportunity 
to respond before the record is returned 
to the Board for further review.  In the 
supplemental statement of the case, the 
RO should document that the notification 
and development requirements mandated by 
the Veterans Claims Assistance Act of 
2000 have been completed.

The purpose of this REMAND is to obtain additional 
information and development, and to ensure that all due 
process requirements have been met.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable at this time.  The appellant has the 
right to submit additional evidence and argument 

on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals



 


